Case: 18-10664      Document: 00514798435         Page: 1    Date Filed: 01/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 18-10664
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                    January 16, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

JORGE ROGELIO REVELES-SANTANA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-254-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Jorge Rogelio Reveles-Santana appeals the sentence imposed following
his guilty plea conviction for illegal reentry after deportation. He asserts that
the indictment did not allege the sentencing enhancement in 8 U.S.C. § 1326(b)
and, therefore, his 40-month sentence exceeds the statutory maximum
sentence authorized under § 1326(a) and violates his due process rights. He
concedes that the argument is foreclosed by Almendarez-Torres, 523 U.S. 224


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10664      Document: 00514798435    Page: 2   Date Filed: 01/16/2019


                                  No. 18-10664

(1998), but states that he seeks to preserve the issue for possible further review
because subsequent Supreme Court decisions indicate that the Court may
reconsider the issue.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that,
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in the indictment or found by a jury beyond a
reasonable doubt.       This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres. See United States v. Wallace,
759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d
624, 625-26 (5th Cir. 2007). Thus, Reveles-Santana’s argument is foreclosed,
and summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time is
DENIED, and the judgment of the district court is AFFIRMED.




                                        2